        Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 1 of 17



                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MARYLAND


 BROCK STONE, et al.,

                        Plaintiffs,                         Case 1:17-cv-02459-GLR

 v.                                                         Hon. George L. Russell, III

 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                        Defendants.


            DEFENDANTS’ REPLY IN SUPPORT OF OBJECTIONS TO THE
           MAGISTRATE JUDGE’S MEMORANDUM OPINION AND ORDER

                                        INTRODUCTION

       Plaintiffs’ rhetoric that the Government is engaged in “obstructive litigation tactics” in

objecting to the Magistrate Judge’s disclosure order at issue here, Pls.’ Opp’n at 1, ECF No. 308,

is baseless. They do not dispute that, since this Court set aside the last deliberative process ruling

by the Magistrate Judge, the Government has produced every deliberative document sent from,

received by, generated by, presented to, or considered by the Panel of Experts that formulated the

now-challenged Mattis policy. Plaintiffs also cannot dispute that the Panel’s recommendations

were fully adopted in the Department of Defense’s Report and Recommendation, further

recommended by then-Secretary of Defense James Mattis to the President, and later accepted by

the President in his March 2018 Memorandum. Plaintiffs thus possess the entire deliberative

history of the Panel that developed the challenged military policy.

       Plaintiffs point to nothing in that history that supports their demand for additional

privileged documents. They urge that they need not demonstrate any such need. Instead, in their

view, the Magistrate Judge implausibly had no obligation to consider the deliberative disclosures
        Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 2 of 17



and existing record before ordering vast swaths of additional discovery. Moreover, they construe

the Magistrate Judge’s decision as having adequately applied the Cipollone test for overcoming

the deliberative process privilege to three categories of documents encompassing officials from all

levels of the Department and the Military Services and covering numerous subjects. Those

categories are far too broad, and the Magistrate Judge’s Cipollone analysis was manifestly

erroneous.

       The extensive disclosure of privileged materials that has occurred to date is extraordinary,

particularly in the context of a military determination. Plaintiffs already possess everything they

reasonably need—and much more—to pursue their legal challenges to the Mattis policy. Before

ordering further broad intrusions into military deliberations, it was incumbent on the Magistrate

Judge to evaluate carefully whether the disclosed materials provide any basis for Plaintiffs’ claim

of intentional, impermissible discrimination, and whether any aspect of the record justifies

additional, targeted discovery. Instead, by fashioning a discovery order with little regard to the

existing record, the Magistrate Judge in effect reinstated the same discovery ruling that this Court

vacated. Although the Magistrate Judge stated that “[n]either party is entitled to an all or none

result here,” Mem. Op. at 10 (Apr. 9, 2020), ECF No. 299, that is precisely what has occurred.

The Magistrate Judge’s ruling should be vacated again and Plaintiffs’ motion should be denied.

                                          ARGUMENT

I.     Plaintiffs Have Not Established a Need Adequate to Overcome the Privilege in Accord
       with the Cipollone Factors.

       Defendants’ opening brief showed that Plaintiffs have not carried their burden to establish

any need for the deliberative documents they seek—let alone a sufficiently compelling need to

overcome the Government’s interest in confidentiality—in light of the highly attenuated relevance

of the materials they seek and the availability of tens of thousands of documents produced in


                                                 2
        Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 3 of 17



discovery, including all deliberations of the Panel of Experts that recommended the policy under

challenge. Defs.’ Objections at 10–19, ECF No. 302. The Magistrate Judge’s Opinion and Order

were thus contrary to law, particularly where he erroneously assigned the burden of persuasion to

Defendants and applied garden variety civil discovery principles of relevance and proportionality

in deciding a motion to compel documents subject to an executive privilege. See id. at 10–12.

Plaintiffs’ arguments in response to Defendants’ objections should be rejected.

        1.      Plaintiffs first argue that Defendants are “mov[ing] the goal posts” by arguing that

Plaintiffs must establish a sufficient need to overcome the deliberative process privilege. Opp’n

at 12. Plaintiffs assert that Defendants are discarding the test from Cipollone v. Liggett Group,

Inc., 812 F.2d 1400 (table), 1987 WL 365515 (4th Cir. 1987), which they have repeatedly argued

for, in favor of a need analysis discussed in their opening brief. Opp’n at 11–12.

        Plaintiffs misconstrue Defendants’ argument. Defendants’ essential point is not that some

different test should be applied but, rather, that the purpose of the Cipollone factors is ultimately

to balance the Plaintiffs’ need for information and the Government’s interest in confidentiality.

See Cipollone, 812 F.2d 1400 at *2. Indeed, Plaintiffs appear to largely agree with Defendants

that “whether Plaintiffs’ need for the materials outweighs the Defendants’ interest in nondisclosure

is the outcome of balancing of the Cipollone factors.” Opp’n at 10. The Magistrate Judge’s

Opinion and Order are contrary to law precisely because, in applying the Cipollone factors, the

Magistrate Judge failed to consider this overriding principle. Thus, although the opinion walks

through each of the Cipollone factors, it nonetheless fails to conform to the analysis required in

this circuit because it does not actually consider whether the party seeking information has a

sufficiently compelling need in light of the existing evidentiary record and its relationship to

Plaintiffs’ claims.



                                                 3
        Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 4 of 17



       Nowhere is the failure to reckon with the purpose of the Cipollone balancing test made

more apparent than the Magistrate Judge’s failure to adequately account for the voluminous

deliberative disclosures already made by the Government. Plaintiffs now have every deliberative

document used or considered by the Panel that formulated the policy, which the Government

produced pursuant to the order in Doe 2 v. Esper, No. 17-cv-1597, 2019 WL 4394842 (D.D.C.

Sept. 13, 2019). In applying the Cipollone factors, it was incumbent on the Magistrate Judge to

consider whether Plaintiffs need still more disclosures.

       Plaintiffs respond by protesting that the Magistrate Judge “specifically acknowledged this

disclosure” responsive to Plaintiffs’ Category 2. Opp’n at 13. To be sure, the Magistrate Judge

mentioned that certain disclosures responsive Plaintiffs’ Category 2 had occurred. Mem. Op. at 8,

11 (Apr. 9, 2020), ECF No. 299. But mentioning that disclosures took place is not a substitute for

considering them, and the Magistrate Judge’s opinion nowhere indicates that he reviewed the

Government’s privileged document productions at all so as to determine their impact on Plaintiffs’

purported need for additional privileged documents. The Magistrate Judge did not determine, for

example, whether those documents supported Plaintiffs’ theories in any way or whether they

otherwise increased or diminished Plaintiffs’ need for additional deliberative documents. To the

contrary, the Magistrate Judge’s discussion of relevance simply asserted that the Government had

not challenged the relevance of any Category 2 documents. See id. at 8. That is incorrect. See

Defs.’ Suppl. Brief at 20–24, ECF No. 281. And while the Magistrate Judge also concluded that

the disclosure of the Panel’s deliberations diminished the Government’s interests in confidentiality

as to other documents still withheld, see Mem. Op. at 11 (Apr. 9, 2020), ECF No. 299, that

conclusion is incorrect. The fact that the Government produced deliberative documents in

compliance with a court order with which it disagreed does not in any way diminish the



                                                 4
        Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 5 of 17



Government’s interests in confidentiality and the chilling effect that would result from the

disclosure of different privileged material.

       Plaintiffs also misleadingly describe the extensive production of the Panel’s deliberations

as mere “handpicked disclosures” that are insufficient for Plaintiffs to litigate the merits of their

case. Opp’n at 13–14. That contention blinkers reality. The disclosure of Panel deliberations was

not limited to particular documents that Defendants subjectively assessed would be helpful to

either side. The disclosure was categorical and encompassed the full deliberative record of the

Panel of Experts, per the court order requiring that production. And although Plaintiffs’ theory of

the case is erroneous—that “animus and discrimination have infected Defendants’ policy making

process,” Opp’n at 13—one can hardly imagine a more apt body of evidence for investigating that

theory than the deliberations from the very policy-making process being challenged. Plaintiffs’

apparent inability to support their theory with the Panel’s deliberative documents should speak

volumes about their lack of need for even more privileged information that is further afield from

the deliberative process they purportedly seek to probe. This Court should reject Plaintiffs’ effort

as mere “fishing,” just as the Doe court did in response to a similar request for materials never

seen by the Panel. See Tr. of Telephone Conference, Doe 2 v. Esper, at 20:1–13 (D.D.C. Jan. 14,

2020), ECF No. 293-5.

       2.      Bearing in mind that the purpose of the Cipollone test is to weigh Plaintiffs’ need

for privileged material against the Government’s interest in confidentiality, Defendants’ opening

brief also showed that the Magistrate Judge’s application of the Cipollone factors to the three

categories of documents that Plaintiffs seek was contrary to law. The remaining withheld

deliberative documents in each category have minimal relevance to this case, and Plaintiffs have

received ample alternative evidence in the form of thousands of non-privileged documents and the



                                                 5
        Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 6 of 17



complete deliberative record of the Panel of Experts. See Defs.’ Objections at 14–19. Plaintiffs’

responses as to why they need documents in each category are unavailing.

       Category One:           Category One requests deliberations regarding the President’s 2017

statements on Twitter and the August 2017 Presidential Memorandum. Plaintiffs’ only defense of

the relevance of these materials is the bare statement in the Magistrate Judge’s Opinion that these

documents go to the “crux of Plaintiffs’ claims” and the “heart of the Defense.” Opp’n at 17. That

does not suffice in light of this Court’s conclusion that the record establishes DoD’s current policy

was a “product of military judgment” and that there has been a “significant change in the factual

circumstances” between the August 2017 Presidential Memorandum and the current policy. Mem.

Op. at 14 (Aug. 20, 2019), ECF No. 263. The Magistrate Judge’s decision also cannot be

reconciled with this Court’s conclusion that DoD’s current policy differs from any policy

announced by the President in 2017, either on Twitter or in the 2017 Presidential Memorandum.

See id. at 19–20; see also Doe v. Shanahan, 755 F. App’x 19, 23–24 (D.C. Cir. 2019) (finding that

the district court “clear[ly] err[ed]” in finding that DoD’s 2018 policy was the same as the

President’s announcement in summer 2017). The Doe district court has rejected a similar request

for deliberations regarding the August 2017 Memorandum, and the Ninth Circuit has questioned

the relevance of those materials. See Defs.’ Objections at 15 (citing Doe 2, 2019 WL 4394842 at

*1; Karnoski v. Trump, 926 F.3d 1180, 1207 (9th Cir. 2019)). To these points, Plaintiffs offer no

response.

       Category Two:           Plaintiffs also cannot support their request for deliberative

documents relating to the activities of working groups supporting the Panel of Experts, considering

that all materials actually conveyed to the Panel—including materials from working groups—have

already been produced. Defs.’ Objections at 15–16. Thus, the only remaining deliberative



                                                 6
         Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 7 of 17



documents in Category Two are those that no decision-maker ever saw. Such materials have no

relevance where the Court’s role is to “assess the evidence the Panel gathered and the military’s

evaluation of that evidence.” Mem. Op. at 58 (Aug. 20, 2019), ECF No. 263. Plaintiffs certainly

possess evidence sufficient to make arguments under the standard of review articulated by the

Court, given that they have the deliberations reflecting the Panel’s evaluation of the evidence

before it.

        Plaintiffs assert nonetheless that they need working group deliberations because they must

“determine whether the Panel of Experts’ conclusions were manipulated based on the information

provided to it, or based on the information deliberately withheld from it.” Opp’n at 19. Plaintiffs’

apparent hypothesis is that lower-level service members and DoD employees “deliberately

withheld” information from the Panel, thus “manipulat[ing]” the Panel’s conclusions.               Id.

Plaintiffs cite nothing to support this baseless speculation that individuals across the military were

concealing information, which is contrary to the presumption of regularity to which executive

actions are entitled. See, e.g., United States v. Chem. Found., Inc., 272 U.S. 1, 14–15 (1926) (“The

presumption of regularity supports the official acts of public officers and, in the absence of clear

evidence to the contrary, courts presume that they have properly discharged their official duties.”);

Nardea v. Sessions, 876 F.3d 675, 680 (4th Cir. 2017) (applying “the ‘presumption of regularity

[that] attaches to the actions of Government agencies,’ such that ‘in the absence of clear evidence

to the contrary, courts presume that they have properly discharged their official duties’ (quoting

U.S. Postal Serv. v. Gregory, 534 U.S. 1, 10 (2001); Chem. Found., 272 U.S. at 14–15)). Plaintiffs’

unsupported conjecture that somebody somewhere in the military hid documents is not enough to

overcome the Government’s serious confidentiality interests, which is supported by a sworn

declaration from DoD. See Decl. of Robert E. Easton ¶¶ 30–38 (Oct. 25, 2019), ECF No. 281-1.



                                                  7
        Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 8 of 17



       Category Three:         Plaintiffs’ request for deliberations regarding DoD’s Report and

Recommendation, the Mattis memorandum, and the President’s March 2018 memorandum should

also be rejected. Plaintiffs do not need deliberative materials about these documents where the

policy recommended by the Panel of Experts is identical to the one articulated in the Report to

Secretary Mattis, adopted in the Mattis memorandum, and accepted in the President’s March 2018

memorandum. See Defs.’ Objections at 17 (citing Administrative_Record_003059–60, Action

Memo from the Under Secretary of Defense for Personnel and Readiness to the Secretary of

Defense, ECF No. 133-15; Mattis Mem., ECF No. 120-1; DoD Report & Recommendation, ECF

No. 120-2; March 2018 Presidential Memorandum, ECF No. 120-3).

       Plaintiffs respond that such documents are needed to show whether “outside special interest

groups” or the “White House” may have influenced DoD’s decision-making process. Opp’n at

18, 19. This rationale makes no sense. Plaintiffs already have the deliberations of the Panel of

Experts and thus the basis on which the policy was adopted. Moreover, as a result of orders by

the district court in Karnoski, Defendants recently produced to Plaintiffs all deliberative documents

or communications exchanged with non-governmental third parties. See Karnoski v. Trump, No.

17-1297 (W.D. Wash.), ECF Nos. 454, 509, 518. Nothing in those materials suggest any improper

influence existed in the decision-making process under challenge. Given production of these

materials, Plaintiffs’ “outside influence” theory cannot provide a basis for additional disclosures

of deliberative documents. As to the process for drafting the Mattis memorandum and DoD’s

Report and Recommendation, Plaintiffs now know from sworn interrogatory responses in

Karnoski exactly who wrote those documents and who reviewed or commented on them. See Ex.

B to Defs.’ Objections at 5–7, 9–12, ECF No. 302-2. No one outside the federal government is on

those lists. The Court should reject Plaintiffs’ ipse dixit that they have not received adequate



                                                 8
         Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 9 of 17



alternative evidence to prove a negative or to show the “sort of influence Plaintiffs allege.” Opp’n

at 19.

II.      The Potential Chilling Effects of Disclosure Outweigh Any Need for Further
         Disclosures.

         The Government’s opening brief also showed that the Magistrate Judge failed to

adequately weigh the undisputed evidence submitted by the Department of Defense regarding the

chilling effect that would result from the mass disclosure of deliberative materials. Defs.’

Objections at 19–22. That evidence, in concert with the principle that the “military’s interest in

full and frank communication about policymaking raises serious—although not insurmountable—

national defense interests,” shows that the Government’s interest in confidentiality far outweighs

Plaintiffs’ need for further privileged materials. See Karnoski, 926 F.3d at 1206.

         Plaintiffs’ primary response is to fall back on the protective order procedure referenced at

the end of the Magistrate Judge’s opinion. But, as previously explained, this passing suggestion

of the possibility of re-litigating privilege as to a subset of documents (unidentified in the order)

does not alter the fact that the Magistrate Judge has now ordered the production of deliberative

documents with no relevance to the claims en masse. That order must be revisited regardless of

what further litigation of a smaller subset might hold.

         In any event, it is not apparent from the Opinion and Order whether the Magistrate Judge

contemplates protection from production for a subset of documents or merely a limitation on

dissemination to the public. Neither outcome would be adequate to resolve the Government’s

confidentiality concerns.

         Plaintiffs argue that a protective order limiting public release of deliberative materials

would adequately protect the Government’s confidentiality interests. That ignores the essential

premise of the deliberative process privilege, which rests on “the obvious realization that officials

                                                  9
       Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 10 of 17



will not communicate candidly among themselves if each remark is a potential item of discovery.”

Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8–9 (2001) (emphasis

added). That is why courts have held that a “protective order limiting dissemination” may

“ameliorate but cannot eliminate” the chilling effects of disclosure.” Perry v. Schwarzenegger,

591 F.3d 1147, 1164 (9th Cir. 2009).

       Even if the opportunity exists to seek protection from production for some subset of

materials, it is unclear how this procedure is intended to work where the Magistrate Judge has

already rejected unrebutted evidence from DoD about the substantial harms to the deliberative

process resulting from mass disclosure of deliberative materials, as well as evidence demonstrating

that the documents involve senior military and civilian leaders, including the Secretary of Defense,

as well as individuals at all other levels of the DoD and Military hierarchy. Decl. of Robert E.

Easton ¶¶ 24, 30, 31, 34 (Oct. 25, 2019), ECF No. 281-1. There is no indication that re-litigating

the question would protect more than a tiny fraction of the thousands of privileged documents

subject to the Order, if any. Moreover, asking the Magistrate Judge to reconsider his decision as

to some subset of the materials based on the same chilling effect concerns impermissibly places

the burden on the Defendants to identify a subset of relevant material (see infra) and makes little

sense where the Magistrate Judge has already set forth his views as to the application of the

privilege here. Mem. Op. at 12 (Apr. 9, 2020), ECF No. 299 (indicating the Magistrate Judge may

view such motions as of a piece with purported “persistent delay tactics”).

III.   The Magistrate Judge Failed to Adequately Consider Whether Plaintiffs’ Categories
       are Overly Broad or Whether Documents Generated at Different Levels of the
       Military Should be Treated Differently.

       The Government’s opening brief further showed that the Magistrate Judge did not follow

this Court’s instruction to consider whether “greater deference” is warranted as to particular



                                                10
        Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 11 of 17



documents because of “who is involved,” and failed to adequately consider whether the categories

of documents in Plaintiffs’ motion are overly broad. Defs.’ Objections at 22–26.

       As to whether greater deference is due to certain persons involved, Plaintiffs point to the

protective order procedure discussed above as responsive to the Court’s instructions. Opp’n at 22.

As explained above, there is no reasoned basis to conclude that “greater deference” would be

applied as to a subset of documents after disclosure has already been ordered and based on a last-

chance request for reconsideration with relief possibly including non-disclosure. The Court’s

instructions, and the law more generally, contemplate a more rigorous and deferential approach to

resolution of the privilege.

       Plaintiffs also assert the Magistrate Judge resolved the problem caused by the breadth of

Plaintiffs’ categories by stating that Defendants have “knowledge of the documents that comprise

each of the three categories” and described the types of documents “in detail.” Opp’n at 7, 16

(quoting Mem. Op. at 2–3 (Apr. 9, 2020), ECF No. 299). But this statement is simply inapposite.

Defendants’ primary point regarding the breadth of Plaintiffs’ categories is that they are too

broad—encompassing too many types of agency employees, categories of documents, and subject

matters—to permit the Court to adequately consider the Cipollone factors. Indeed, explaining this

essential limitation on the Court’s ability to review the categories is why, as the Magistrate Judge

recognized, Defendants described the documents at issue “in detail.” See Defs.’ Objections at 23–

25. But the Magistrate Judge did not respond to this argument and certainly did not explain how

it was possible to adequately evaluate the Cipollone factors as to documents involving such

disparate topics as media strategy and personnel policy or involving such disparate officials as

low-level civilian career employees and the Secretary of Defense himself. See id. The fact that

Defendants can describe the documents subject to Plaintiffs’ categories does not satisfy the



                                                11
        Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 12 of 17



Magistrate Judge’s obligation to consider whether the documents in those categories can be

assessed en masse under the Cipollone factors

       More generally, Plaintiffs contend that the Magistrate Judge had no obligation to apply the

Cipollone analysis to narrower categories because Defendants purportedly failed to show that

Plaintiffs’ categories are overly broad. Regardless of the accuracy of Plaintiffs’ asserted placement

of that burden, Defendants have done exactly that. As explained in Defendants’ opening brief,

Plaintiffs’ three broad categories encompass various types of documents generated by officials at

varying levels of seniority in numerous agencies and components across a large time span and,

accordingly, implicate different analyses that must be considered separately as contemplated by

Karnoski and Cipollone. Defs.’ Objections at 23–25.

       But Plaintiffs also contend that Defendants have another burden—to propose alternative

categories that would allow for a satisfactory Cipollone analysis. Opp’n at 16–17. That is

backwards. It is Plaintiffs’ motion to compel, and they bear the burden of identifying any specific

documents or discrete categories of documents they seek to compel. And obligating Defendants

to identify the categories of documents that Plaintiffs should seek to compel to support their claims

is not contemplated by this Court’s prior remand or by the Ninth Circuit in Karnoski. Plaintiffs

cite no authority for the proposition that a party is obligated to, in effect, litigate both sides of a

motion to compel privileged documents.

       Plaintiffs also assert that they “simply do not have sufficient information” to propose

alternative categories because of purported deficiencies in Defendants’ privilege logs. Opp’n at

16. But that plainly is not so—Plaintiffs can, and did, point to several specific documents in their

supplemental brief to the Magistrate Judge that they claim are relevant to their case. See Pls.’

Supplemental Brief at 8–16, ECF No. 276. In doing so, Plaintiffs quoted from Defendants’



                                                  12
        Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 13 of 17



privilege logs. See id. 1

        Plaintiffs’ ability to identify discrete categories of documents becomes even more apparent

when the Court considers the procedure undertaken in the related Doe case. As described in the

opening brief, the plaintiffs in Doe identified four discrete categories of documents withheld under

the deliberative process privilege for which they believed they had a particular need (for example,

one discrete category consisted of the briefing presentations given by the Panel of Experts to the

Deputy Secretary of Defense, the Vice Chairman of the Joint Chiefs of Staff, and the Secretary of

Defense). Defendants then identified in their production the documents within each discrete

category, reviewed those documents, and provided narrowed privileged logs to the Plaintiffs.

Defendants even waived their assertion of privilege over many of the documents, and produced

them to the plaintiffs in all four cases. The parties in Doe litigated over the remaining documents

in dispute. But in this case, despite repeated requests from Defendants that Plaintiffs identify

discrete categories of documents, Plaintiffs refused to do so. See Decl. of Courtney Enlow ¶ 2

(May 29, 2018), ECF No. 177-28 (explaining that before Plaintiffs filed a motion to compel, “if

Plaintiffs identified specific documents, Defendants could review the documents to determine

whether to perfect the deliberative process privilege over those documents or whether to withdraw

the assertion of privilege over the documents with the goal of narrowing the dispute”); Email from

Courtney Enlow to Nicholas Lampros (Sept. 26, 2019), ECF No. 281-2 (explaining the process

that occurred in Doe and requesting that Plaintiffs engage in a similar process). Indeed, Plaintiffs




1
  Plaintiffs’ drive-by attack on the adequacy of Defendants’ privilege logs should be rejected. The
adequacy of Defendants’ logs is not before the Court. Accordingly, this brief does not address the
sufficiency of the privilege logs, aside from noting that to the extent there may be defects in the
logs, it is a result of the broad discovery requests issued by Plaintiffs. See Rein v. PTO, 553 F.3d
353, 370 n.24 (4th Cir. 2009) (“Parties who frame massive and all-inclusive requests for
documents should expect some fall-off from perfection when the agency responds.”).
                                                13
       Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 14 of 17



are in an even stronger position to propose alternative categories than the Doe plaintiffs were

because they now possess all deliberative documents of the Panel of Experts. Those documents,

in addition to the voluminous non-privileged disclosures already made and Defendants’ privilege

logs, provide Plaintiffs a wealth of information from which to tailor their requests.

       In sum, Plaintiffs’ argument that “Defendants have consistently refused to propose

narrower categories or show that it would be feasible for Plaintiffs to do so” is unfounded. See

Opp’n at 16. And Plaintiffs’ failure to identify discrete categories of documents in their motion to

compel prevents the Court from being able to undertake the required balancing test under

Cipollone.

IV.    Defendants Have Not Conceded That Any Deliberative Materials in Response to
       Category One Should Be Released.

       Finally, Plaintiffs contend that Defendants have conceded certain privileged materials

responsive to Category One must be released in response the Magistrate Judge’s Order. That is

not the case.

       Plaintiffs cite the Magistrate Judge’s statement that the deliberative process privilege does

not generally protect purely factual material and that, therefore, certain facts that may be

responsive to Category One do not fall under the deliberative process privilege. Opp’n at 23 (citing

Mem. Op. at 7 (Apr. 9, 2020), ECF No. 299). Defendants understood these statements in the

Magistrate Judge’s decision to simply reiterate the point that information responsive to Plaintiffs’

categories that is not in fact privileged should be produced. Defendants have done that, and they

are not withholding under the deliberative process privilege any documents they have assessed are

not privileged. Accordingly, Defendants have already produced documents reflecting factual

information that is not intertwined with the deliberative process and factual information that can

reasonably be segregated from deliberations. Of course, consistent with relevant authorities,

                                                 14
       Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 15 of 17



factual materials that are inextricably intertwined with the deliberative process or that would reveal

that process have been withheld. See, e.g., Nat’l Wildlife Fed’n v. U.S. Forest Serv., 861 F.2d

1114, 1118–19 (9th Cir. 1988) (documents that are “a part of the deliberative process” and whose

disclosure would expose that process are covered by the privilege, even if the information

contained therein is factual or otherwise does not contain a “recommendation”); In re Sealed Case,

121 F.3d 729, 737 (D.C. Cir. 1997) (factual material may be protected where it is “so inextricably

intertwined with the deliberative sections of documents that its disclosure would inevitably reveal

the government’s deliberations”). But such “facts” as contained within deliberative documents are

privileged, consistent with this case law.

       To the extent the Magistrate Judge intended the cited statements to mean that the

deliberative process privilege has been overcome as to certain documents in Category One,

Defendants have objected to that holding as discussed at length above and in the Objections.

                                          CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court vacate and set

aside the Magistrate Judge’s Memorandum Opinion and Order, ECF Nos. 299, 300.



Date: May 21, 2020                                    Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General
                                                      Civil Division

                                                      DAVID MORRELL
                                                      Deputy Assistant Attorney General

                                                      ALEXANDER K. HAAS
                                                      Branch Director

                                                      ANTHONY J. COPPOLINO
                                                      Deputy Director

                                                 15
Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 16 of 17




                                    /s/ Courtney D. Enlow
                                    COURTNEY D. ENLOW
                                    ANDREW E. CARMICHAEL
                                    Trial Attorneys
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    Telephone: (202) 616-8467
                                    Email: courtney.d.enlow@usdoj.gov

                                    Counsel for Defendants




                               16
       Case 1:17-cv-02459-GLR Document 310 Filed 05/21/20 Page 17 of 17



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2020, I served the foregoing brief using the Court’s

CM/ECF system, causing a notice of filing to be served upon all counsel of record. I further certify

that I have arranged for a paper copy of this filing to be sent to the Court.



Dated: May 21, 2020                                    /s/ Courtney D. Enlow
                                                       COURTNEY D. ENLOW
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       Telephone: (202) 616-8467
                                                       Email: courtney.d.enlow@usdoj.gov

                                                       Counsel for Defendants




                                                 17
